Citation Nr: 0403225	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  01-07 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability of 
the bladder as a result of medical treatment by the 
Department of Veterans Affairs in the 1970s.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from July 1953 to July 
1957.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  May 2001 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In October 2001, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in January 2004.

This case is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


REMAND

Title 38, United States Code § 1151 (West 2002) provides 
that, where a veteran suffers an injury or an aggravation of 
an injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that service connection presupposes a 
diagnosis of a current disease.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Based on the holding of the Court 
in Rabideau, the Board finds that one requirement for 
compensation under 38 U.S.C.A. § 1151 is a showing by 
competent evidence that the claimant currently has an 
additional disability which is related to VA treatment.

Applicable regulations provide that, in determining whether 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of VA hospitalization or medical or surgical 
treatment, the following considerations will govern: It will 
be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith; and the mere fact that aggravation 
occurred will not suffice to make the additional disability  
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of VA hospitalization or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(1)(2) 
(2003).  

In the veteran's case, the record reveals that, in the 1970s, 
VA physicians prescribed multiple medications as treatment 
for his diagnosed schizophrenia, including Cogentin.  In 
October 2000, the veteran asserted a claim of entitlement to 
compensation under 38 U.S.C.A. § 1151for a neurogenic bladder 
as a result of VA-prescribed Cogentin.  In support of his 
claim, he submitted a statement by a private physician dated 
in September 2000.  The private treating physician reported 
that: the veteran was under his care for neurogenic bladder 
and a history of bilateral hydronephrosis; the veteran was 
first diagnosed with obstructive uropathy and urinary 
retention in 1996; at that time, his presumptive diagnosis 
was a flaccid bladder secondary to psychogenic polydipsia; 
the veteran had a known history of use of psychiatric 
medication, including Cogentin, and it was believed that his 
failure to empty his bladder was due, in part, to the 
anticholinergic side effects of the psychiatric medications; 
with management of fluid restriction and management of his 
bladder with intermittent catheterizations, his 
hydronephrosis resolved; 2 or 3 years later, the veteran 
unfortunately had a spinal cord infarct resulting in 
paralysis and continued urinary retention despite the absence 
of obstruction; his poor bladder emptying was being managed 
with a Foley catheter to allow decubitus ulcers to heal; his 
renal function was stable and he had no current 
hydronephrosis by ultrasound; and life-long management with 
intermittent catheterization and suppressive antibiotics was 
anticipated.

In the remand of October 2001, the Board directed that the 
veteran undergo a VA medical examination to determine the 
nature and etiology of any bladder disability.  The Board's 
remand orders stated as follows:

Specifically, the examiner should indicate if the 
veteran has additional disability (i.e., new 
disability, or chronic or permanent worsening of the 
pre-existing disability). If so, the examiner should 
indicate the nature of such additional disability, and 
the likelihood that such additional disability is the 
result of the prescribing of any medication by VA. The 
examiner should note if any additional disability was a 
certain or intended result of the VA treatment, and the 
likelihood that any additional disability is due to 
carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part 
of VA, or due to an event that was not reasonably 
foreseeable. 

The Court has held that a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

While this case was in remand status, the veteran underwent a 
VA genitourinary examination in August 2003 by a nurse 
practitioner.  The examination report and an addendum to the 
examination report did not provide a diagnosis and did not 
provide other information requested by the Board in the 
remand of October 2001.  Therefore, the Board finds that the 
examination did not comply with the Board's remand orders and 
the veteran has a right to have VA obtain the medical 
information requested by the Board in October 2001 prior to 
further appellate review of his claim.  For that reason, this 
case must be again remanded for further development of the 
evidence to fulfill VA's duty to assist the veteran under the 
provisions of the Veterans Claims Assistance Act of 2000.  
See 38 U.S.C.A. § 5103A (West 2002); see also Stegall, supra.



Under the circumstances, this case is REMANDED for the 
following:

1.  The RO should arrange for the veteran to be 
examined by a physician who is a specialist in 
genitourinary diseases.  It is imperative that the 
examiner review the pertinent medical records in the 
claims file.  The examiner should respond to the 
following questions: Does the veteran currently have a 
disorder of the bladder?  In the event that you 
diagnose a current disorder of the bladder, is it more 
likely (a greater than 50 percent probability), less 
likely (a less than 50 percent probability), or at 
least as likely as not (50 percent probability) that 
such disorder is etiologically related to the veteran's 
use in the 1970s of VA-prescribed Cogentin and/or other 
VA-prescribed psychoactive medications?  The examiner 
should explain the basis for his or her findings and, 
also, comment on the September 2000 report of the 
veteran's private treating physician.

2.  If and only if the genitourinary examiner finds 
that the veteran currently has a disorder of the 
bladder which is etiologically related to his use of 
VA-prescribed medication, the claims file should be 
referred to a specialist in psychiatry for review.  The 
psychiatric examiner should review the pertinent 
medical records in the claims file, to include the 
records of VA treatment of the veteran, the report of 
the veteran's private treating physician in September 
2000, and the report by the VA specialist in 
genitourinary diseases and respond to the following 
question: Is it more likely (a greater than 50 percent 
probability), less likely (a less than 50 percent 
probability), or at least as likely as not (50 percent 
probability) that the prescription in the 1970s of 
psychoactive medication as treatment for the veteran's 
schizophrenia involved any carelessness, negligence, 
lack of proper skill, error in judgment, or similar 
fault on the part of the treating VA physicians?  The 
reviewing psychiatrist should explain the basis for his 
or her opinion.

3.  Thereafter, VA should review the claims file and 
undertake any other notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002).  Such action should, in any case, include 
informing the veteran of the evidence needed to support 
his claim and indicating whether the veteran should 
submit such evidence or whether VA will obtain and 
associate such evidence with the claims file.

After all of the aforementioned actions have been completed, 
VA should readjudicate the claim which has been remanded 
based on a consideration of all of the evidence of record.  
If the decision remains adverse to the veteran, he and his 
representative should be provided with an appropriate 
Supplemental Statement of the Case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.  The purposes of this REMAND are to assist the veteran 
and to obtain clarifying medical information.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




